Citation Nr: 0620663	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-16 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether a December 1997 rating decision was clearly and 
unmistakably erroneous in assigning a 10 percent rating for 
tinnitus?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
February 1946 and from July 1946 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

There was a tenable basis in the record for the RO to assign 
only a 10 percent rating in December 1997 for tinnitus.


CONCLUSION OF LAW

Entitlement to an evaluation for tinnitus in excess of 10 
percent based on clear and unmistakable error in a December 
1997 rating decision is not warranted.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), prescribes 
VA duties to advise a claimant of the evidence needed to 
substantiate a claim and to help a claimant obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
duties are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  There are, however, some claims to which the 
VCAA does not apply, one of which is a claim based on an 
allegation that a VA decision is clearly and unmistakably 
erroneous.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  Therefore, further discussion of the VCAA is not 
warranted.

Clear and Unmistakable Error

The veteran alleges clear and unmistakable error (CUE) in a 
December 1997 RO decision that granted only a 10 percent 
rating for newly service connected tinnitus.  His 
representative has explained the bases of his allegation of 
CUE in the November 2003 notice of disagreement and January 
2005 VA Form 646, Statement of Accredited Representation in 
Appealed Case.

Specifically, his representative argues, with citation to 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(subsequently invalidated by Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003)), Collins v. Principi, 3 Vet. App. 310, 314 
(1992), 38 C.F.R. § 4.25(b), and 38 C.F.R. § 4.87, Diagnostic 
Code 6260, that because the laws and regulations in effect at 
the time of the December 1997 rating decision did not 
specifically prohibit separate 10 percent ratings for each of 
the veteran's ears due to his service connected tinnitus, the 
December 1997 rating decision committed CUE in not granting 
separate 10 percent ratings. 

The December 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  The law 
provides that a prior final rating action will be revised 
only on the basis of CUE.  38 C.F.R. § 3.105(a).  Such error 
exists only where it appears "undebatably" that "[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  A 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior unappealed 
rating decision.  Russell v. Principi, 3 Vet. App. at 314.  
Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In December 1997, 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1997), provided a 10 percent rating for tinnitus that was 
persistent as a symptom of head injury, concussion or 
acoustic trauma.

Based on a review of the evidence contained in the record at 
the time of the December 1997 decision, namely service 
medical records, private treatment records from Dr. J. V. 
Drost, and September 1997 VA examination reports, the Board 
finds that VA did not commit CUE with respect to the 
application of Diagnostic Code 6260 in its December 1997 
decision.

The Board has reached this conclusion because 38 C.F.R. 
§ 4.87 (1997) did not specifically provide for a rating in 
excess of 10 percent for tinnitus.  Therefore, after 
weighting the evidence it was clearly within the RO's rating 
discretion to assign tinnitus a single 10 percent rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6260 (1997).  

The Board has also reached this conclusion because the record 
in December 1997 was silent for any evidence that the 
tinnitus, acting alone, resulted in frequent periods of 
hospitalization or in a marked interference with employment 
and therefore met the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1)(1997).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Therefore, the December 1997 rating decision's assessment of 
the veteran's disability was a tenable one and cannot be said 
to constitute an error about which reasonable minds could not 
differ.  In short, the December 1997 rating decision 
constituted a reasonable exercise of rating judgment under 
the law as it then existed, especially in light of the 
evidence suggesting no problems of the kind required for a 
rating higher than 10 percent.  That judgment will not be 
disturbed now by finding CUE where none exists.


ORDER

A disability evaluation in excess of 10 percent for tinnitus 
based on CUE in a December 1997 rating decision is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


